[Cite as Mehta v. Johnson, 2022-Ohio-3934.]


                     IN THE COURT OF APPEALS
                 FIRST APPELLATE DISTRICT OF OHIO
                      HAMILTON COUNTY, OHIO

 TARUN MEHTA,                                 :   APPEAL NO. C-220013
                                                  TRIAL NO. 19CV-25853
         Plaintiff-Appellee,                  :

   vs.                                        :      O P I N I O N.

 MICHELE JOHNSON,                             :

         Defendant-Appellant.                 :




Civil Appeal From: Hamilton County Municipal Court

Judgment Appealed From Is: Affirmed

Date of Judgment Entry on Appeal: November 4, 2022


Greenberger & Brewer LLP and Kevin R. Brewer, for Plaintiff-Appellee,

Arnold Law Firm, LLC, and George M. Parker, for Defendant-Appellant.
                     OHIO FIRST DISTRICT COURT OF APPEALS


ZAYAS, Presiding Judge.

       {¶1}   Defendant-appellant Michele Johnson appeals the judgment of the

Hamilton County Municipal Court awarding damages to plaintiff-appellee Tarun

Mehta. For the following reasons, we affirm the judgment of the trial court.

                       I. Factual and Procedural History

       {¶2}   Mehta is the owner of a rental unit at 1418 Covedale Avenue. Johnson

rented the unit from plaintiff starting in January 2019. On October 15, 2019, Mehta

filed a complaint for forcible entry and detainer against Johnson seeking restitution of

the premises. Mehta’s complaint also included a second cause of action for damages

for unpaid rent, utilities, and physical damage to the premises. On November 7, 2019,

Johnson filed an answer and jury demand, and bond was set at $1,000 per month,

payable that day and each month thereafter by the fifth day of each month.

Subsequently, Johnson tendered her rent bond to the court on November 7 and

December 3, 2019, and January 6, February 7, and March 6, 2020.

       {¶3}   Mehta filed a motion to strike Johnson’s jury demand on April 20, 2020,

asserting that Johnson failed to tender her rent bond for April. The motion was

granted by the trial court, and the case was referred to the magistrate’s docket. The

magistrate granted Mehta restitution of the premises, and the trial court approved the

magistrate’s decision and issued a seven-day writ of restitution on July 28, 2020.

Johnson was physically evicted from the premises when the writ was executed on

August 11, 2020.

       {¶4}   The trial on damages was held on December 22, 2020, and March 30,

2021. Testimony was presented from Johnson and Mehta’s wife and agent, Candace

Cliff. Regarding rent and utilities, Cliff testified that a written lease agreement was

prepared for Johnson but Johnson never signed the lease, despite being asked


                                               2
                     OHIO FIRST DISTRICT COURT OF APPEALS



multiple times. She said that the proposed lease listed a monthly rental rate of $1,050

and a security deposit of $1,050, and provided that Johnson was responsible for the

water bill. Johnson ultimately moved into the property without signing the lease. Cliff

denied that any discussions were had about the unit not looking like the advertised

pictures. She said that Johnson paid the first month’s rent in full and paid the security

deposit. In February 2019, Johnson paid $914 for rent due to an issue with heating

that caused Johnson to stay at a hotel. The amount paid reflected the monthly rental

amount, minus the cost of the hotel stay. Cliff said that Johnson renegotiated the lease

in March and the new agreement was that Johnson would pay $1,000 a month for

rent, plus the water bill, except that Johnson could deduct $50 from the water bill if

she timely paid her rent. Cliff asserted that Johnson never paid the water bill, despite

knowing that she was responsible for the water bill, and only paid $1,000 in March,

$2,000 in May, $1,000 in June, $1,000 in July, and $600 in September 2019 toward

her rent.

       {¶5}   Johnson testified that the unit did not look like what was depicted in the

photographs online but admitted that she still took occupancy of the premises. She

said that the condition of the unit caused her to have “definite trepidation” as to the

home and Cliff. Regarding the written lease, Johnson—although initially denying that

she was ever presented with a written lease—said that the written lease “kept being

adjusted” so she refused to sign until the lease was final. She agreed that she paid

$1,050 for the security deposit and $1,050 for the first month’s rent. She denied ever

making any oral or written agreement as to what the rent would be. When asked if

there was an agreement with Cliff for her to pay $1,000 a month for rent, she replied,

“There was kind of a pre-agreement, but she never supplied me with a lease.” She said

that the agreement was that her rent would be “less by $50.” When asked if she paid

                                               3
                     OHIO FIRST DISTRICT COURT OF APPEALS



$1,000 a month for several months after the “pre-agreement,” she initially said that

she could not remember but then agreed that she did. When asked if she had “a

number in mind” that she believed she owed for rent, she said, “I would say that the

property was worth half of what she was charging me. At the most I would agree to

pay her $500 a month.” As to the water bill, she claimed that Cliff agreed to pay the

water bill after she told Cliff that she did not want to pay over $1,000 a month. She

said that the agreement was that Cliff would pay the water bill and she would pay her

rent by the fifth of each month.

       {¶6}   In relevant part, regarding damage to the premises, Cliff testified that

Johnson caused damage to the garage door to the point that the door was no longer

functioning when Johnson vacated the premises. Cliff described an incident where

she went to the premises with the police to do a wellness check on Johnson and the

garage door “did nothing” when they pushed the button to open the garage door. She

claimed that Johnson had blocked the door with something, which caused the door to

break. She denied that the police went in through the garage door and said that she

ultimately let the police in through a back door. Johnson denied causing damage to

the garage door and claimed that the police damaged the garage door “during the

weekend when the police tried to break into the house.”

       {¶7}   On May 14, 2021, the magistrate issued a decision finding that Mehta

proved his claim for damages by a preponderance of the evidence and Johnson owed

Mehta $12,300 for rent, $1,450.86 for the water bill, and $2,169.96 for physical

damage to the premises. Accordingly, after crediting Johnson for her security deposit,

the magistrate awarded Mehta $14,870.82 in damages, and ordered the $5,000 held

by the clerk of courts be released to Mehta as partial satisfaction of the judgment.

Johnson objected to the magistrate’s decision but the trial court overruled the

                                             4
                     OHIO FIRST DISTRICT COURT OF APPEALS



objections and adopted the decision of the magistrate on December 10, 2021. This

appeal followed.

                               II. Law and Analysis

              A. Assignment of Error and Standard of Review

       {¶8}   In a single assignment of error, Johnson argues that the trial court erred

in overruling her objections to the magistrate’s decision and adopting the decision as

the judgment of the court.        More specifically, Johnson argues the trial court’s

determinations as to the amount of rent owed, who was responsible for the water bill,

and who caused the damage to the garage door were against the manifest weight of the

evidence. “When reviewing the manifest weight of the evidence in a civil case, we must

determine whether the trial court’s judgment was supported by the greater amount of

credible evidence, and whether the plaintiff met its burden of persuasion, which is by

a preponderance of the evidence.” Risch v. Samuel, 1st Dist. Hamilton No. C-190159,

2020-Ohio-1094, ¶ 21, citing Eastley v. Volkman, 132 Ohio St.3d 328, 2012-Ohio-

2179, 972 N.E.2d 517, ¶ 19. In doing so, “[w]e are mindful that, in a bench trial, ‘the

trial judge is best able to view the witnesses and observe their demeanor, gestures and

voice inflections, and use these observations in weighing the credibility of the

proffered testimony.’ ” Id., citing Seasons Coal Co., Inc. v. Cleveland, 10 Ohio St.3d

77, 80, 461 N.E.2d 1273 (1984).

   B. The Damages Award Was Not Against the Weight of the Evidence

                                    B1. Unpaid Rent

       {¶9}   Johnson argues that the trial court’s “calculation of rent due” was

against the manifest weight of the evidence as Johnson testified that the fair rental

value of the premises was only $500 per month, making the total amount of the rent

owed $10,000 instead of the $20,000 calculated in the magistrate’s decision, which

                                               5
                       OHIO FIRST DISTRICT COURT OF APPEALS



was adopted by the trial court. The magistrate found that, based on the parties’

testimony, it was clear that the agreed upon rental amount was $1,000 per month,

making the total amount of rent owed $20,000, and that Johnson was not entitled to

an abatement of rent. Johnson argues that this was in error. However, she does not

point to any legal authority to support her position or provide any rationale for her

contention that she was entitled to pay the fair rental value as opposed to the agreed

upon rental amount. See App.R. 16(A)(7). She merely points to her testimony that the

fair rental value of the premises was $500. At trial, Cliff testified that the parties made

an agreement for Johnson to pay $1,000 a month for rent, and Johnson did not deny

that such an agreement was made. Rather, she asserted that the agreement was only

a “pre-agreement.” Yet, no further testimony or evidence was presented of any

subsequent agreement that changed the agreed upon rental amount. Accordingly, we

cannot hold that the trial court’s calculation of damages for unpaid rent was against

the manifest weight of the evidence. Therefore, we overrule this portion of the

assignment of error.

                                     B2. Water Bill

       {¶10} Johnson argues that the manifest weight of the evidence showed that

Mehta was responsible for the water bill. The trial court found that Johnson was

responsible for the water bill. At trial, Cliff testified that she made an agreement with

Johnson that she would pay the first $50 of the water bill if Johnson paid her rent on

time. Cliff also submitted as evidence text messages between the parties. One text

message from Cliff to Johnson states, “He doesn’t know about the $50. Just leave the

water in my name and I can forward you the bill. You can add it to your rent less $50

each month. Does that sound ok?” On the other hand, Johnson testified that Cliff

agreed to pay the water bill “period.” Because this comes down to a credibility

                                                6
                     OHIO FIRST DISTRICT COURT OF APPEALS



determination and the trial court was in the best position to view the witnesses and

weigh the credibility of their testimony, we cannot say that the trial court’s

determination that Johnson was responsible for the water bill was against the manifest

weight of the evidence. Therefore, we overrule this portion of the assignment of error.

                             B3. Damage to the Garage Door

       {¶11} Johnson argues that the weight of the evidence showed that it was

Mehta who caused the damage to the garage door. The trial court found that Johnson

was responsible for the damage to the garage door. At trial, Cliff testified that Johnson

blocked the garage door from opening, which caused the damage to the garage door.

She said that the police merely pushed the button to open the garage door but

ultimately entered through a back door when the garage door did not open. Cliff also

submitted as evidence an incident detail report for the police call which had a note that

said, “ENTR [sic] W [sic] A KEY TO THE BACK DOOR FOR PO.” On the other hand,

Johnson testified that the police broke the garage door when they came with Cliff to

the premises to complete the wellness check on Johnson. Because this comes down to

a credibility determination and the trial court was in the best position to view the

witnesses and weigh the credibility of their testimony, we cannot say that the trial

court’s determination that Johnson was responsible for the damage to the garage door

was against the manifest weight of the evidence. Therefore, we overrule this portion

of the assignment of error

       {¶12} We note that Johnson argued for the first time at oral argument that the

municipal court lacked jurisdiction in this case as the three-day notice to vacate the

premises was not properly served. However, the notice to vacate pertains only to the

trial court’s jurisdiction over the forcible-entry-and-detainer action. See R.C. 1923.04;

Ebbing v. Mathis, 12th Dist. Butler No. CA2012-10-201, 2013-Ohio-2273, ¶ 11.

                                               7
                      OHIO FIRST DISTRICT COURT OF APPEALS



Although often filed together, a claim for damages is a cause of action separate and

apart from a forcible-entry-and-detainer action.      See R.C. 1923.03 and 5321.12;

Mathews v. Cooper, 8th Dist. Cuyahoga No. 109974, 2021-Ohio-2768, ¶ 74-77. The

judgment before this court is only regarding the cause of action for damages. There is

no indication in our record that Johnson ever appealed the trial court’s order granting

the writ of restitution in the forcible-entry-and-detainer action, which was a final,

appealable order. See, e.g., 9900 Timbers Dr. Invest. LLC v. Li, 1st Dist. Hamilton

No. C-190224, 2020-Ohio-1473, ¶ 6. Further, any argument regarding the forcible-

entry-and-detainer action was rendered moot once Mehta regained possession of the

premises. See, e.g., Dixon v. Anderson, 1st Dist. Hamilton No. C-170418, 2018-Ohio-

2312, ¶ 5; Blank v. Allenbaugh, 11th Dist. Ashtabula No. 2018-A-0022, 2018-Ohio-

2582, ¶ 7.

        {¶13} For the reasons expressed above, we hold that the trial court’s decision

on damages was not against the manifest weight of the evidence. Therefore, we

overrule Johnson’s assignment of error.

                                  IV. Conclusion

        {¶14} Having overruled the sole assignment of error, we affirm the judgment

of the trial court.

                                                                  Judgment affirmed.

CROUSE and WINKLER, JJ., concur.

Please note:

        The court has recorded its own entry this date.




                                              8